                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:18-CR-37
v.                                                 §
                                                   §
                                                   §
DARIUS JEROME WILLIAMS (11)                        §


                    ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                    OF FACT AND RECOMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United States

Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Count 1 and Count 10 of the

Indictment charging Defendant with violations of 21 U.S.C. § 846—Conspiracy to Distribute Controlled

Substances, and 18 U.S.C. § 924(c)—Use, Carrying, and Possession of a Firearm During and in

Furtherance of a Drug Trafficking Crime.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the

Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties waived their

right to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed on January 28, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the Court.

Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence report.




                                                    1
       It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds Defendant,

Darius Jerome Williams, GUILTY of Count 1 and Count 10 of the Indictment in the above-numbered

cause and enters a JUDGMENT OF GUILTY against Defendant as to Count 1 and Count 10 of the

Indictment.

      SIGNED this 30th day of January, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
